Citation Nr: 0632383	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-25 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than March 22, 2003, 
for assignment of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from November 1960 to July 
1981

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In February 2005, the veteran appeared and 
testified via videoconference transmission before T. Mainelli 
who is the Acting Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing and to render a 
final determination in this claim.  38 U.S.C.A. §§ 7101, 7102 
(West 2002).  

During his February 2005 hearing, the veteran raised a claim 
of entitlement to service connection for prostate cancer.  
That matter is hereby referred to the RO for initial 
adjudication.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to TDIU was denied by 
the RO in July 1992 and after having received a timely notice 
of disagreement (NOD) in November 1992, the RO issued a 
statement of the case (SOC) in April 1994.  

2.  The RO's July 1992 decision, that denied a claim of 
entitlement to TDIU, became final as the veteran did not 
perfect an appeal by filing a substantive appeal within 60-
day of the RO's issuance of an SOC.

3.  The veteran did not reopen his claim until March 22, 
2003.

4.  It is not factually ascertainable that there was an 
increase in disability resulting in unemployability during 
the one year period preceding the filing of a claim of 
entitlement to TDIU on March 22, 2003.




CONCLUSION OF LAW

The requirements for an effective date earlier than March 22, 
2003, for the award of TDIU are not met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO should have assigned an 
earlier effective date for his award of TDIU.  During the 
hearing held in February 2005, he testified that he has not 
worked since December 1989, and was granted unemployability 
benefits by the Social Security Administration (SSA) at that 
time.  He asserted that he previously filed a claim with the 
VA and requested to appear before the Board, but his request 
was not satisfied.  He stated that as far as he was concerned 
the statute of limitations had not run out because he was 
never afforded his hearing.  He specified that the requested 
hearing was supposed to have taken place on October 10, 1996.  
The veteran further testified that he had submitted a Form 9 
during that period of time.

The Board has considered the full history of the veteran's 
service-connected disabilities.  The veteran filed his 
original claim for disability compensation upon separation 
from service in July 1981.  Subsequently, in a decision of 
August 1981, the RO granted service connection for 
hypertension, rated as 10 percent disabling, and degenerative 
joint disease of both feet, rated as 10 percent disabling.  
The RO also granted service connection for partial loss of 
sense of smell rated as noncompensably disabling in a 
decision of November 1981.  Later, the diagnosis was revised 
to allergic rhinitis with partial anosmia.  

In a decision of January 1991, the RO expanded the grant of 
service connection to include the following: hypertension, 
rated as 10 percent disabling; pes planus, bilateral with 
degenerative joint disease, rated as 10 percent disabling; 
arthritis of both knees, rated as 10 percent disabling; 
arthritis of the lumbosacral spine with limitation of motion, 
rated as 10 percent disabling; arthritis of the right wrist 
and metacarpophalangeal joints, rated as 10 percent 
disabling; arthritis of the left wrist and 
metacarpophalangeal joints, rated as 10 percent disabling; 
and allergic rhinitis with partial anosmia, rated as 
noncompensably disabling.  The combined disability rating was 
50 percent.  

Subsequently, in March 1991, the veteran submitted an 
Application For Increased Compensation Based On 
Unemployability (VA Form 21-8940).  In the form, he reported 
that he last worked full time in December 1989 as a 
production supervisor.  He reported having a high school 
education and having completed four years of college.  

The RO subsequently obtained medical treatment records 
showing ongoing treatment for inflammatory arthritis.  A 
document dated in January 1990 from a doctor at the Martin 
Army Community Hospital indicated that the veteran was unable 
to work at present because of joint problems.  The evidence 
which was developed also included a statement from the 
veteran's former employer which indicated that no concessions 
had been made for the veteran by reason of disability, and 
that the reason for termination of employment in January 1989 
was "Production Lay-off."  

In a decision of July 1992, the RO denied entitlement to TDIU 
noting that the statement from the veteran's employer 
indicated that he had worked 10 hours a day and 60 hours 
weekly, that no concessions were made because of any 
disability, and that he had been laid off due to a production 
lay-off.  The RO further noted that the veteran had college 
degree.  The RO found clear and unmistakable error in a 
previous decision by not assigning separate 10 percent 
ratings for arthritis of both knees.  He was given a combined 
60 percent rating for service connected disability.  The 
veteran was notified of the decision and his right to appeal 
in August 1992.  Subsequently, in September 1992 the 
notification letter was re-mailed to a new address.  

In September 1992, the RO received a Statement in Support of 
Claim (VA Form 21-4138) in which the veteran requested a 
hearing.  Such a hearing was scheduled for November 10, 1992.  
In a written memorandum dated in November 1992, the veteran's 
representative requested that the hearing be cancelled.  The 
representative also requested that the memorandum be accepted 
as an NOD with the July 1992 decision.

The veteran was afforded a disability evaluation examination 
in October 1993.  Subsequently, in a decision of April 1994, 
the RO again denied entitlement to TDIU.  The RO granted a 
claim of entitlement to service connection for arthritis of 
the right ankle and both elbows, and deferred assigning an 
initial rating pending VA examination.  The RO also denied a 
claim of entitlement to service connection for arthritis of 
the left ankle, both hips and cervical spine.

On April 29, 1994, the RO issued an SOC which addressed 
issues of increased ratings and entitlement to TDIU.  The SOC 
was accompanied by a copy of a VA Form 9 which in turn 
contained instructions for perfecting an appeal, including 
the applicable time limits.  In the cover letter, it was 
noted that if the RO did not hear from the veteran within 60 
days, the RO would assume that he did not intend to complete 
his appeal and the record would be closed.  He was advised to 
see the instructions in the VA Form 9 if he required more 
time.  The claims file does not contain any indication that a 
substantive appeal from the veteran was received.  

In a decision of August 1995, the RO granted separate 10 
percent ratings for arthritis of the right elbow, arthritis 
of the left elbow, and arthritis of the right ankle.  He was 
advised of this decision by letter dated September 12, 1995.  
He had a combined 70 percent rating.

In a letter dated in September 1995, the veteran submitted a 
written statement stating as follows:

I received a letter from VA, dated September 12, 
1995, concerning their decision to grant an 
additional 10%.  I disagree with their findings 
because no mention(s) was made to both hips and 
cervical spine.  Also, no mention was made of 
the left ankle.

My medical records clearly indicate that all of 
my joints are affected by arthritis that 
prevents me from obtaining gainful employment.  
Based on this, I request an appearance before 
the Board.

The RO issued an SOC regarding the ratings for the right 
ankle, left elbow and right elbow in April 1996.  
Additionally, an April 24, 1996 RO letter stated as follows:

Service connection for Arthritis of Both Hips, 
Left Ankle and Cervical Spine was previously 
denied and the appeal period has expired.  If 
you wish to reopen your claim for service 
connection for these conditions, you should 
furnish new and material evidence to support 
your claim.

Also, the appeal period on the issue of 
entitlement to a total evaluation based on 
unemployability has expired.  You must submit 
new and material evidence to reopen your claim.

In October 1998, the veteran requested service connection for 
post-traumatic stress disorder (PTSD).  In March 2000, he 
submitted a letter to the President of the United States 
requesting assistance in obtaining VA benefits.  He referred 
to having become totally disabled in January 1990 due to high 
blood pressure and degenerative arthritis and having been 
awarded disability benefits from SSA.  

In a letter to the veteran dated in June 2000, the RO advised 
him that the letter to the President had been forwarded to 
the RO for response.  The RO explained that the veteran's 
claim for unemployability had been denied in September 1992, 
and he had been provided an SOC with an explanation of the 
steps he had take to file an appeal.  The June 2000 letter 
further noted that because no appeal had been received, the 
decision had become final.  He was further notified that an 
April 1996 letter advised him of the previous final denials 
of entitlement to service connection for arthritis of his 
hips, cervical spine and left ankle.

An RO rating decision dated February 2001 denied a claim of 
entitlement to service connection for PTSD, and the veteran 
was notified of this decision by letter dated February 12, 
2001.

The next document of record consists of an Application for 
Increased Compensation Based on Unemployability received on 
March 22, 2003.  The evidence which was then developed 
includes SSA documents showing that he was determined to have 
a disability which began January 5, 1990.  Also of record is 
the report of a VA disability evaluation examination 
conducted in June 2003 which reflects that the examiner 
concluded that the veteran had chronic unstable pain which 
would adversely affect the veteran's ability to obtain and 
maintain gainful employment.

In decision of October 2003, the RO granted a total 
disability rating based on individual unemployability.  The 
RO assigned an effective date of March 22, 2003, which was 
the date of claim.  

Generally, "the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  Where service connection 
has already been established, a TDIU claim may be considered 
a type of increased rating claim.  Norris v. West, 12 Vet. 
App. 413, 420 (1999); Suttman v. Brown, 5 Vet. App. 127, 136 
(1993).  

The implementing regulation specifies that an effective date 
of an award based upon a claim for increased disability 
rating "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2006).  An earlier effective date of award may only be 
assigned if the claim for an increase is received within one 
year of the date that the increase was factually 
ascertainable.  Harper v. Brown, 10 Vet. App. 125, 126-27 
(1997); 38 C.F.R. § 3.400(o)(2) (2006); VAOPGCPREC 12-98 
(Sept. 23, 1998).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  An informal claim must be 
written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 
1999), and it must identify the benefit being sought.  
Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  VA 
regulations provide that once a formal claim for compensation 
has been allowed, the date of outpatient or hospital 
examination at a VA or uniformed services hospital will be 
accepted at the date of receipt of a claim.  38 C.F.R. 
§ 3.157 (2006).  Records from private hospital that 
administers the Department of Defense (DoD) TRICARE program 
may be accepted for purposes of 38 C.F.R. § 3.157.  
VAOPGCPREC 5-2003 (Sept. 15, 2003).  Once a claimant submits 
evidence of medical disability and makes a claim for the 
highest possible rating, and additionally submits evidence of 
unemployability, the "identify the benefit sought" 
requirement of 38 C.F.R. § 3.155(a) has been met as a matter 
of law for a claim for TDIU.  Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992); 38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(2), 3.155(a) 
(2006).  The United States Court of Appeals for the Federal 
Circuit has emphasized VA has a duty to fully and 
sympathetically develop a veteran's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised 
by the evidence, applying all relevant laws and 
regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001), and extends to giving a sympathetic reading to 
all pro se pleadings of record.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).

The Board concludes that an earlier effective date cannot be 
granted based on the veteran's previous claim of March 1991.  
A claim of entitlement to TDIU was denied in an RO rating 
decision dated July 1992.  Although he filed an NOD, and an 
SOC was issued in April 1994, he did not subsequently perfect 
an appeal by submitting a substantive appeal statement.  The 
law extant at that time required that a substantive appeal 
had to be filed within 60 days of the mailing of the SOC.  38 
U.S.C. § 4005(d) (1988); 38 C.F.R. §§ 3.104, 19.129(b) 
(1989).  There is no document of record within 60-days of the 
mailing of the April 1994 SOC that can reasonably be 
construed as demonstrating an intent to file a formal appeal 
to the Board.  The veteran's recollections of filing a 
substantive appeal do not support a finding that a 
substantive appeal was filed with the RO.  See 38 C.F.R. 
§ 19.127 (1989).  The claim, therefore, became final subject 
to revision only by establishing clear and unmistakable error 
in the March 1991 rating decision.  See Rudd Nicholson, No. 
02-300, U.S. Vet. App. (Aug. 18, 2006); 38 U.S.C. § 4005(c) 
(1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).

The record next reflects that the veteran submitted a written 
statement in September 1995 that constituted an NOD with 
respect to the initial ratings assigned for degenerative 
arthritis of the right elbow, left elbow and right ankle.  He 
questioned why the award letter did not speak to the 
arthritic conditions of hips, cervical spine and left ankle, 
and argued that his medical records demonstrated his 
unemployability due to his arthritic condition.  At this 
time, the veteran had a combined 60 percent rating for 
service connected disabilities that did not meet the 
scheduler criteria for entitlement to TDIU.  See 38 C.F.R. 
§ 4.16(a) (1995).  He referred to his unemployability by 
using a generalized reference to an arthritic condition, to 
include arthritis of the hips, cervical spine and left ankle 
that were previously adjudicated to be of non-service 
connected origin.  On this record, the veteran did not shown 
an intent to raise a claim of TDIU based on service connected 
disabilities alone, and the factual evidence of record did 
not raise an informal claim of entitlement to TDIU.  
38 C.F.R. §§ 3.151(a), 3.155(a) (2006).  See generally 
Roberson, 251 F.3d 1378 at 1384.

There is no written document of record prior to March 22, 
2003 that can serve as the basis for the filing of a claim of 
entitlement to TDIU.  There are also no outpatient or 
hospital examination at a VA, uniformed services hospital or 
private hospital that administers the DoD TRICARE program 
between March 1991 and March 2003 that demonstrate 
entitlement to TDIU.  38 C.F.R. § 3.157 (2006).  The evidence 
from more than one year before the claim (i.e., evidence from 
prior to March 22, 2002), such as the evidence cited by the 
appellant (decisions by the Social Security Administration, 
etc.), cannot form a basis for an earlier effective date.  
See 38 C.F.R. § 3.400(o) (2006).  To allow otherwise would 
vitiate the rule of finality.  See Rudd, No. 02-300, U.S. 
Vet. App. (Aug. 18, 2006).  See Leonard v. Nicholson, 405 
F.3d 1333, 1357 (Fed. Cir. 2005).

The Board finds that an earlier effective date is not 
warranted because it is not factually ascertainable that 
there was an increase in the disability which occurred prior 
to March 22, 2003, but within the one year period prior to 
receipt of the claim.  The Board notes that 38 C.F.R. 
§ 3.400(o) was intended to be applied to situations in which 
the date of increased disablement can be factually 
ascertained with a degree of certainty, and was not intended 
to cover situations where a disability gradually and 
imperceptibly worsened over a period of time.  See VAOPGCPREC 
12-98.  The Board notes that no other record during the 
relevant period demonstrates any increase in the severity of 
the veteran's disability.  Accordingly, the Board concludes 
that the requirements for an effective date earlier than 
March 22, 2003, for assignment of TDIU are not met.  

The Board has considered the veteran's arguments and 
testimony in support of his claim.  The record does not 
support his contention that a written substantive appeal was 
received by the RO within the 60-day period following the 
issuance of his SOC in April 1994.  His accredited 
representative cancelled his hearing request in writing, and 
such document in binding upon the veteran.  The issue of his 
entitlement to a hearing in 1996 is not relevant as a TDIU 
claim was not pending at that time.  Although the veteran may 
in fact have been unemployable due service connected 
disability prior to March 2003, there is no legal basis for 
an effective date earlier than March 22, 2003 based upon the 
written documents of record.  There is no doubt of material 
fact to be resolved in his favor.

The Board finds that the VA has adequately provided 
assistance to the veteran in the development of the claim.  
The communications from the RO, such as a letter dated in 
April 2003, provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claim 
for unemployability benefits, as well as an explanation of 
what evidence was to be provided by him and what evidence the 
VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
specifically advised him to send in any evidence in his 
possession that would support the claim.  The Board has noted 
that in Dingess v. Nicholson, 19 Vet. App. 473 (2006) the 
United States Court of Appeals for Veterans Claims held that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Moreover, the veteran has, in his testimony 
and written arguments, demonstrated that he has actual 
knowledge of the elements necessary to establish entitlement 
to an earlier effective date.  Thus, the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  His VA treatment records and 
Social Security Administration records have been obtained.  
The veteran has had a personal hearing.  The Board is unaware 
of any additional relevant evidence that is available.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of this claim.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  The claims 
file contains all the medical evidence and procedural 
documentation necessary to assess the claim for an earlier 
effective date.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the appeal on the merits.  




ORDER

Entitlement to an effective date earlier than March 22, 2003, 
for the award of TDIU is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


